Citation Nr: 0728340	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-29 153A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a fractured left fourth 
metacarpal.  

2.  Entitlement to special monthly pension (SMP).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

In April 2005, the veteran revoked the appointment of the 
Maryland Department of Veterans Affairs as his representative 
before VA.  In February 2006, the Board offered the veteran a 
chance to appoint a new representative; however, the veteran 
did not respond. 

In March 2006, the Board remanded the case RO via the Appeals 
Management Center (AMC), in Washington, DC, for further 
development.   

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The matter of entitlement to SMP is being remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the veteran 
if further action is required.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected left 4th metacarpal fracture 
residuals currently is not shown to be manifested by 
unfavorable ankylosis or arthritis or related deformity that 
would equate with amputation of that digit.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of a fracture of 
the left 4th metacarpal have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.71a including 
Diagnostic Codes 5010, 5227, 5230 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the May 2003 rating decision on appeal, the RO sent the 
veteran notice letter in April 2003 that addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  

In May 2006, after the rating decision on appeal, the RO sent 
the veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the June 2006 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 and May 2006 letters 
together satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2003 and May 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2003 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in May 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected residuals of a fracture of the left 
fourth metacarpal.  





II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran asserts that his service-connected residuals of 
the fractured left fourth metacarpal warrants compensation in 
this case.  

Residuals of fractures to the ring finger are rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (ring 
or little finger, limitation of motion).  This diagnostic 
code sets forth no compensable rating, i.e., limitation of 
motion of the ring finger is not compensable regardless of 
degree.  

In addition, the veteran could possibly be rated under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The veteran had a VA orthopedic examination in June 2006.  
The VA examiner noted that his left hand showed no signs of 
swelling, heat or erythema and temperature, color and 
vasculature were normal.  All digits appeared to have normal 
range of motion when the patient was distracted; however, the 
veteran refused to move them on command.  

The veteran claimed to not be able to move his fingers or 
hand at all and not to be able to perform thumb tip to finger 
tips or transverse palmar fold.  The veteran claimed not be 
able to perform grip or grasp, fine or gross manipulation.  

The VA examiner stated that the fracture was apparently well 
healed.  He stated that there was no objective evidence of 
weakened movement, excess fatigability or incoordination and 
there was no evidence that those or pain decreased motion 
during exacerbations or repetitive activity.  

The VA examiner stated that pain was constant so there were 
no specific flare-ups.  There was also no evidence of any 
additional limitation of motion or function impairment during 
flare-ups.  

The VA examiner stated that there was no prosthesis, 
ankylosis, or objective evidence of pain on motion.  The VA 
examiner stated that the veteran was able to perform 
activities of daily living.  

The MRI studies revealed that the bone and joint structures, 
as demonstrated, appeared intact with no evidence of 
arthritic change or other significant abnormality.  

After careful review of all of the veteran's medical records 
and the VA examination reports the Board finds that the 
service-connected disability picture does not warrant a 
compensable rating in this case.  

The Board notes that a compensable evaluation based on 
limitation of motion of the fourth metacarpal under 
Diagnostic Code 5230 is not assignable.  Also, the Board 
notes that the veteran is not entitled to a compensable 
rating under Diagnostic Code 5010 since the disability is not 
manifested by arthritis.  Other findings of significant 
deformity or related changes that would equate with 
amputation are not demonstrated.  

The Board has considered whether additional compensation is 
warranted under DeLuca.  However, the VA examinations do not 
show that there is additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

The Board also notes that the veteran is not entitled to 
extraschedular evaluation.  In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   The RO has considered the question 
of the veteran's entitlement to extraschedular rating (see 
the SSOC in June 2006), so the Board may consider the 
question without prejudice to the veteran.  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected 
residuals of the fractured left fourth metacarpal. 

For all the foregoing reasons, the Board finds the claim for 
a rating higher than the current noncompensable rating for 
the service-connected residuals of a fractured left fourth 
metacarpal must be denied.  



ORDER

An initial compensable rating for the service-connected 
residuals of a fractured left fourth metacarpal is denied.  



REMAND

The veteran asserts that he is entitled to SMP benefits.  In 
April and August 2004, the veteran had an Occupational 
Therapy Consult when it was reported to have a home health 
aid (HHA) and required either full assistance or partial 
assistance with daily activities.  

The Board notes that the veteran has never been afforded a VA 
medical examination in order to determine if the veteran is 
permanently housebound or needs aid and attendance due to his 
disabilities.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination in order to obtain definitive medical opinion 
as to whether the veteran is housebound and/or in need of the 
aid and attendance of another, within the meaning of the 
regulations.  See 38 C.F.R. § 3.159(4)(c) (2006).  

A veteran is deemed to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2006).  

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established: 
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; or 
(5) the presence of incapacity, either physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a) (2006).  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for a 
VA examination to determine whether he is 
housebound or in need or regular aid and 
attendance for special monthly pension 
purposes.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner opine in this regard 
whether the veteran is housebound or in 
need or regular aid and attendance.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of special monthly pension should 
be readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


